MEMORANDUM **
Jackie Glenn Wilson, a California state prisoner, appeals pro se the district court’s order dismissing, under 28 U.S.C. § 1915A, his 42 U.S.C. § 1983 action alleging that police failed to investigate a crime against Wilson and that the state court wrongfully convicted Wilson. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, see Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court did not err in dismissing Wilson’s claim that, in November, 1993, Officer McMillen failed to investigate Wilson’s complaint that he had been beaten and robbed. This section 1983 claim accrued in November, 1993, and Wilson did not file his action until June 15, 2000. It is clear from the face of the complaint that this claim is time-barred. See Johnson v. California, 207 F.3d 650, 653-54 (9th Cir.2000) (per curiam).
The district court did not err in dismissing without prejudice Wilson’s claim challenging his state criminal conviction, because it is barred by Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2864, 129 L.Ed.2d 388 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.